UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1005



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,


             versus


KARAPET SHIMSHIRYAN,

                                                  Claimant - Appellant,


             and

ONE 1998 TRACTOR, VIN1XKTDB9XXW17579;           ONE
TRACTOR TRAILER, VIN1UYUS248XVU1614,

                                                             Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CA-03-33-1)


Submitted:    September 29, 2004             Decided:   December 7, 2004


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Lucas
Hobbs, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Karapet Shimshiryan appeals the district court’s order

forfeiting his interest in the tractor portion of a tractor-trailer

vehicle to the Government. Because we conclude that the forfeiture

is not grossly disproportional to Shimshiryan’s crime, we affirm.

             Shimshiryan does not contest that the tractor was an

instrumentality of his possession and transport of contraband

cigarettes and is therefore forfeitable, but argues that forfeiture

of the tractor is excessive under the Eighth Amendment. He asserts

that   his   crime   is   similar   to   the   currency   reporting   offense

committed by the defendant in United States v. Bajakajian, 524 U.S.

321 (1998), and that the forfeiture of his tractor is similarly

unconstitutional.     We review a district court’s determination that

a forfeiture is not excessive under the Eighth Amendment de novo.

Bajakajian, 524 U.S. at 336-37.           To determine if a forfeiture is

excessive, we “compare the forfeiture to the gravity of the offense

giving rise to the forfeiture.”          18 U.S.C. § 983(g)(2) (2000).    If

the amount of the forfeiture is grossly disproportional to the

gravity of the offense, it is unconstitutional.             Bajakajian, 524

U.S. at 333. The party challenging the forfeiture bears the burden

of demonstrating that it is excessive. United States v. Ahmad, 213

F.3d 805, 813 (4th Cir. 2000); 18 U.S.C. § 983(g)(3) (2000).

             We have conducted the required de novo review of the

evidence before the district court and conclude that the district


                                    - 3 -
court correctly found that forfeiture of the tractor was not

grossly disproportional to Shimshiryan’s crime.   Accordingly, we

affirm the judgment of the district court.   We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -